Opinion by
Oklady, J.,
The Act of June 9, 1891, P. L. 257, under which the petition in this case was presented, conferred upon the court of quarter sessions the only jurisdiction through which the license could be granted. Its provisions are clearly and definitely stated, and must be strictly followed, there being no excuse at this late day for their violation. The certificate demanded by the 5th section is as indispensable as any other of the requirements. It provides that there shall be annexed to the petition, filed by the applicant with the clerk of the court at least three weeks before the first day of the sessions of the court at which the same is to be heard, “ a certificate signed by at least twelve reputable qualified electors of the county,” setting forth certain facts. The certificate before us has twelve signatures, seven of which purport to be the names of individuals, while the other five signatures conspicuously show that they are partnerships or trading companies. A remonstrance was filed in which this fact was stated as an objection to the legality of the cer*602tificate. The license was granted and an order made by the court directing that before the license could be issued the applicants should be required to amend their petition and remedy the defect by an affidavit or petition filed in court. Subsequently five persons filed their joint affidavit in which they averred that they had severally signed the firm name of which they were partners, and prayed for leave to substitute their respective individual names as of the date of filing the original certificate. The court took no further action in the case, the license was issued by the clerk and the remonstrants now appeal to this court. It cannot be seriously urged that these signatures of partnerships were the same as, or equivalent to, the signatures of reputable, qualified electors of the county; and whether it might be ethically so or not, the legislature directly required the one and did not sanction the other.
The court could not entertain any other kind of certificate than the one prescribed by the statute; it cannot transcend or enlarge the requirements of a statute. The omission could not be cured by amendment as the petition was fatally defective when it was orginally filed, and the five partnership signatures should have been treated as blanks. As well might all the names be supplied by substituting others as the five unauthorized ones. The record should show that the jurisdictional facts existed which authorized the court to do the thing in question. The act of March 21, 1806, which is still in force, states that where' a remedy is provided, a duty enjoined, or a thing directed to be done by an act of assembly, the directions of the act shall be strictly pursued : Bennett v. Hayden, 145 Pa. 586 ; Smith v. Wildman, 178 Pa. 245; S. C., 194 Pa. 294.
The decree of the court of quarter sessions is reversed.